PER CURIAM:
Appellee’s motion to dismiss on the basis that the notice of appeal was not timely filed is denied. Appellant contends that the district court erred in denying his habeas corpus petition without an evidentiary hearing. As grounds appellant alleges that: (1) he was unconstitutionally resentenced to life imprisonment when his death sentence was set *986aside; (2) his counsel’s failure to challenge the petit jury did not constitute a waiver; and (3) his Sixth Amendment rights were violated by the denial of representation of counsel at his preliminary hearing. We find no merit in any of these contentions.
Affirmed. See Local Rule 18.